United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40164
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FRANCISCO GOMEZ-VASQUEZ,
                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:04-CR-675-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Francisco Gomez-Vasquez (Gomez) appeals his guilty-plea

conviction and sentence for being found unlawfully in the United

States after having been deported.   The district court sentenced

Gomez to 82 months of imprisonment and three years of supervised

release.

     Gomez argues that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b)(1) and (2) are unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).        Gomez’s

constitutional challenge is foreclosed by Almendarez-Torres v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40164
                                -2-

United States, 523 U.S. 224, 235 (1998).   Although Gomez contends

that Almendarez-Torres was incorrectly decided and that a

majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi, we have repeatedly rejected such arguments on

the basis that Almendarez-Torres remains binding.    See United

States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert.

denied, 126 S. Ct. 298 (2005).   Gomez properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     Gomez also argues that the district court erred by ordering

him to cooperate in the collection of a DNA sample as a condition

of supervised release.   This claim is not ripe for review on

direct appeal.   See United States v. Riascos-Cuenu, 428 F.3d

1100, 1101-02 (5th Cir. 2005), petition for cert. filed (Jan. 9,

2006) (No. 05-8662).   The claim is dismissed.   See id. at 1102.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.